Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) made this 18th
day of December, 2013 (the “Effective Date”), amends and restates that certain
Employment Agreement by and between Aerie Pharmaceuticals, Inc., a Delaware
corporation with principal executive offices at 135 US Highway 206, Suite 9,
Bedminster, NJ 07921 (the “Company”), and Mr. Thomas Mitro, residing at 26962
Escondido Lane, Mission Viejo, CA 92691 (the “Executive”) dated July 31, 2013
(the “Employment Letter”).

W I T N E S S E T H:

WHEREAS, Executive currently serves as the President and Chief Operating Officer
of the Company; and

WHEREAS, the Company and the Executive desire to amend and restate the terms of
Executive’s employment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto hereby agree as follows:

1. Employment. The Company agrees to employ Executive, and Executive agrees to
be employed by the Company, upon the terms and subject to the conditions of this
Agreement.

2. Term. Subject to Section 8 and 9 hereof, the Company agrees to employ
Executive and Executive agrees to be employed by the Company, in each case
pursuant to this Agreement, for a period commencing on the Effective Date and
ending on the fourth anniversary of the Effective Date (the “Initial Term”).
This Agreement will renew automatically for successive one (1) year periods
(each, a “Renewal Period”) unless either party gives notice of non-renewal at
least 90 days prior to the end of the Initial Term or the then-current Renewal
Period, as applicable (the Initial Term and any Renewal Period are collectively
referred to as the “Term”). Each additional Renewal Period shall be added to the
end of the next scheduled expiration date of the Initial Term or Renewal Period,
as applicable, as of the first day after the last day on which notice may be
given pursuant to the preceding sentence.

3. Duties; Place of Performance; Etc.

(a) Executive shall serve as President and Chief Operating Officer of the
Company and shall report to the Chief Executive Officer of the Company (the
“CEO”). Subject to the direction of the CEO and the Board of Directors (the
“Board”), as applicable, Executive shall have such powers and perform such
duties as are reasonably determined by the CEO and the Board, but shall be
consistent with the duties customarily performed by the President and/or Chief
Operating Officer of a similarly situated company in the United States,
including, but not limited to:

(i) developing business strategies of the Company and managing their
implementation;



--------------------------------------------------------------------------------

(ii) overseeing all research, development and commercial activities of the
Company;

(iii) overseeing corporate hiring and supervising the performance of management;

(iv) maintaining active, honest communication with Board;

(v) developing and maintaining strong relationships with key investor base,
collaboration and development partners, customers, potential customers, media,
analysts and the general public on behalf of the Company;

(vi) enhancing corporate visibility through active participation in investor
meetings and industry conferences; and

(vii) managing and coordinating all Company public relations and the Company’s
intellectual property portfolio.

(b) Executive shall also have such other powers and duties as may be from time
to time directed by the Board or the CEO, provided that the nature of
Executive’s powers and duties so prescribed shall not be inconsistent with
Executive’s position and duties herein.

(c) Executive shall devote substantially all of his business time, attention and
energies to the business and affairs of the Company and shall use his best
efforts to advance the interests of the Company and shall not during the Term be
actively engaged in any other business activity, whether or not such business
activity is pursued for gain, profit or other pecuniary advantage, which will
interfere with the performance by Executive of his duties hereunder or
Executive’s availability to perform such duties or that will adversely affect,
or negatively reflect upon, the Company. Following execution of this Agreement,
should Executive desire to become engaged as a consultant, owner, director
officer or advisor of any other venture, Executive must first obtain the prior
written consent of the Board, which consent may be withheld in the Board’s sole
discretion.

(d) The duties to be performed by Executive hereunder shall be performed
primarily at the offices of the Company or such other place as the Board may
authorize; provided, however, that Executive understands that his duties will
require periodic travel, which may be substantial at times.

4. Compensation. As full compensation for the performance by Executive of his
duties under this Agreement, the Company shall pay Executive as follows:

(a) Base Salary. The Company shall pay Executive an annual base salary (the
“Base Salary”) equal to Three Hundred Eighty Five Thousand Dollars ($380,000),
payable in accordance with the Company’s normal payroll practices. Executive’s
Base Salary may be increased at the discretion of the Board but may not be
decreased by the Board except as a

 

2



--------------------------------------------------------------------------------

proportional reduction, as to the salaries of all other officers of the Company
at the level of Vice President and above as part of an overall reduction in
salaries decided by the Board in good faith as being in the best interests of
the Company and its stockholders, and will only be so reduced during such time
as all such other executive officer salaries remain so reduced.

(b) Performance Bonus.

(i) Commencing for the calendar year 2014, Executive shall be eligible to
receive an annual target performance bonus (the “Performance Bonus”) payable in
cash in an amount equal fifty percent (50%) of Executive’s Base Salary. The
actual amount of such Performance Bonus shall be determined by the Board, or a
designated committee thereof, and shall be based on the achievement of specific
performance objectives to be established by the CEO and approved by the Board,
or a designated committee thereof, on an annual basis (the “Performance Goals”).

(ii) During the Term of this Agreement, Executive and the CEO shall meet no
later than the end of each year to mutually determine Executive’s performance
objectives for the subsequent calendar year, which objectives shall be approved
by the Board, or a designated committee thereof. If Executive and the CEO are
unable to agree upon such objectives for the relevant year despite mutual good
faith efforts to do so, then the objectives will be determined in the good faith
discretion by the CEO no later than January 15th and will be communicated
promptly to Executive in writing after being so determined and will be deemed to
have been accepted by Executive.

(iii) Any Performance Bonus payable to Executive pursuant to this Section 4(b)
shall be paid to Executive on or before February 15th of the subsequent calendar
year, subject to continued employment through the date of payment.

(c) Withholding. The Company shall withhold all applicable federal, state and
local taxes and social security and such other amounts as may be required by law
from all amounts payable to Executive under this Section 4.

(d) Equity Awards.

(i) During the Term hereof, Executive will be eligible to receive equity
incentive awards, which may be in the form of stock options, restricted stock
grants or other equity incentive awards (“Equity Awards”) under the Company’s
2013 Long Term Incentive Plan (the “Plan”) and under any successor equity
incentive plans of the Company, as the Board in its sole discretion determines
to be appropriate.

(ii) In the event of a change in the outstanding common stock by reason of stock
dividends, stock splits, reverse stock splits, recapitalizations,
reorganizations, mergers, consolidations, combinations or other changes in
capitalization occurring after the date of this Agreement, the number of shares
underlying the Equity Awards and, with respect to any applicable exercise price
therefor, shall be equitably adjusted by the Board.

(e) Expenses. The Company shall reimburse Executive for all normal, usual and
necessary expenses incurred by Executive in furtherance of the business and
affairs of

 

3



--------------------------------------------------------------------------------

the Company, including reasonable travel and entertainment, upon timely receipt
by the Company of appropriate vouchers or other proof of Executive’s
expenditures and otherwise in accordance with any expense reimbursement policy
as may from time to time be adopted by the Company.

(f) Insurance.

(i) Executive shall be designated as a named insured on any directors’ and
officers’ liability insurance the Company may have.

(ii) The Company will provide Executive, at the Company’s expense, with a life
insurance benefit plan with terms and coverage appropriate for Executive’s
position with the Company, which policy amount shall be equal to no less than
one year’s Base Salary in effect at the time the policy was acquired.

(g) Executive Benefits. Executive will receive the Company’s standard employee
benefits package (including health and disability insurance paid by the Company,
participation in the Company’s 401(k) plan subject to the terms and conditions
thereof) as such package and policies are in effect from time to time, and as
such benefits package may be adjusted by the Board in good faith during the Term
hereof, as applicable to all employees, which benefits package can be increased,
but cannot be decreased unless such decrease is effected in connection with, and
is proportional to, an overall reduction in the relevant benefits to all
executive officers, and will only be so reduced during such time as all such
other relevant executive officer benefits remain so reduced.

(h) Vacation. Executive shall be entitled to paid time off in accordance with
the Company’s policy, provided that such paid time off shall be no less than 160
hours per year, in addition to nationally recognized holidays.

5. Confidential Information and Inventions.

(a) Executive recognizes and acknowledges that in the course of his duties he is
likely to receive confidential or proprietary information owned by the Company,
its affiliates or third parties with whom the Company or any such affiliates has
an obligation of confidentiality. Accordingly, during and after the Term,
Executive agrees to keep confidential and not disclose or make accessible to any
other person or use for any other purpose other than in connection with the
fulfillment of his duties under this Agreement, any Confidential and Proprietary
Information (as defined below) owned by, or received by or on behalf of, the
Company or any of its affiliates. “Confidential and Proprietary Information”
shall include, but shall not be limited to, confidential or proprietary
scientific or technical information, data, formulas and related concepts,
business plans (both current and under development), client lists, promotion and
marketing programs, trade secrets, or any other confidential or proprietary
business information relating to development programs, costs, revenues,
marketing, investments, sales activities, promotions, credit and financial data,
manufacturing processes, financing methods, plans or the business and affairs of
the Company or of any affiliate or client of the Company. Additionally,
information that, by its nature and content, would be readily recognized by a
reasonable person to be proprietary to the Company shall also be deemed
Confidential and

 

4



--------------------------------------------------------------------------------

Proprietary Information. Executive expressly acknowledges the trade secret
status of the Confidential and Proprietary Information and that the Confidential
and Proprietary Information constitutes a protectable business interest of the
Company. Executive agrees not to:

(i) use any such Confidential and Proprietary Information for personal use or
for others; and

(ii) permanently remove any Company material or reproductions (including but not
limited to writings, correspondence, notes, drafts, records, invoices, technical
and business policies, computer programs or disks) thereof from the Company’s
offices at any time during his employment by the Company, except as required in
the execution of Executive’s duties to the Company; provided, however, that
Executive shall not be prevented from using or disclosing any Confidential and
Proprietary Information:

A. that Executive can demonstrate was known to him prior to July 31, 2013;

B. that is now, or becomes in the future, available to persons who are not
required, by contract or otherwise, to treat such information as confidential
unless such persons acquired the Confidential and Proprietary Information
through acts or omissions of Executive; or

C. that Executive is compelled to disclose pursuant to the order of a court or
other governmental or legal body having jurisdiction over such matter, provided
that (1) Executive shall give Company sufficient advance written notice of such
required disclosure to permit it to seek a protective order or other similar
order with respect to such Confidential and Proprietary Information, and
(2) thereafter Executive shall disclose only the minimum Confidential and
Proprietary Information required to be disclosed in order to comply, whether or
not a protective order or other similar order is obtained by the Company. The
Confidential and Proprietary Information that is disclosed pursuant to this
paragraph shall remain Confidential and Proprietary Information for all other
purposes.

(b) Executive agrees to immediately return to the Company all Company material
and reproductions thereof (including but not limited, to writings,
correspondence, notes, drafts, records, invoices, technical and business
policies, computer programs or disks) in his possession upon request and in any
event immediately upon termination of employment.

(c) Except with prior written authorization by the Company, Executive agrees not
to disclose or publish any of the Confidential and Proprietary Information, or
any confidential, scientific, technical or business information of any other
party to whom the Company or any of its affiliates owes a legal duty of
confidence, at any time during or after his employment with the Company.

(d) Executive agrees that all inventions, discoveries, improvements and
patentable or copyrightable works, relating to the Company’s business
(“Inventions”) initiated, conceived or made by him, either alone or in
conjunction with others, during the Term shall be the sole property of the
Company to the maximum extent permitted by applicable law and, to the extent
permitted by law, shall be “works made for hire” as that term is defined in the
United

 

5



--------------------------------------------------------------------------------

States Copyright Act (17 U.S.C.A., Section 101). The Company shall be the sole
owner of all patents, copyrights, trade secret rights, and other intellectual
property or other rights in connection therewith. Executive hereby assigns to
the Company all right, title and interest he may have or acquire in all such
Inventions; provided, however, that the Board may in its sole discretion agree
to waive the Company’s rights pursuant to this Section 5(d) with respect to any
Invention that is not directly or indirectly related to the Company’s business.
Executive further agrees to assist the Company in every proper way (but at the
Company’s expense) to obtain and from time to time enforce patents, copyrights
or other rights on such Inventions in any and all countries, and to that end
Executive will execute all documents necessary:

(i) to apply for, obtain and vest in the name of the Company alone (unless the
Company otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same; and

(ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
letters patent, copyright or other analogous protection.

(e) Executive acknowledges that while performing the services under this
Agreement the Executive or other employees, agents or advisors of the Company or
its affiliates in the course of their services on behalf of the Company, may
locate, identify and/or evaluate molecules, compounds, products and product
candidates having commercial potential in the specific segments of the
pharmaceutical or biotechnology research and development industries in which the
Company is then operating (the “Corporate Opportunities”). Executive
understands, acknowledges and agrees that the Executive shall not pursue any
such Corporate Opportunity for himself or for others unless on behalf of the
Company or unless such Corporate Opportunity is first offered to the Company and
the Board rejects such Corporate Opportunity. Notwithstanding the foregoing,
nothing in this Agreement shall be construed as a limitation of Executive’s
fiduciary duties as an officer and director of the Company.

(f) The provisions of this Section 5 shall survive any termination of this
Agreement.

6. Non-Solicitation; Non-Disparagement.

(a) During the Term and for a period of 12 months thereafter, Executive shall
not, directly or indirectly, without the prior written consent of the Company
engage in any Prohibited Solicitation. For purposes of this Agreement, a
“Prohibited Solicitation” shall mean the Executive’s (a) directly or indirectly
hiring, contacting, inducing or soliciting (or assisting any Person to hire,
contact, induce or solicit) for employment any person who is, or within six
(6) months prior to the date of such hiring, contacting, inducing or soliciting
was, an employee of the Company or any of its Affiliates, or (b) directly or
indirectly inducing or soliciting (or assisting any Person to induce or solicit)
any customer, client or vendor of, or other person having a business
relationship with, the Company or any of its Affiliates to terminate its
relationship or otherwise cease doing business in whole or in part with the
Company or any of its Affiliates, or directly or indirectly interfering with (or
assist any Person to interfere with) any relationship between the Company or any
of its Affiliates and any of their respective customers, clients, vendors or any
other business contacts.

 

6



--------------------------------------------------------------------------------

(b) During the Term and at all times thereafter, (i) the Executive agrees he
shall not, directly or indirect, make or encourage any other individual to make
any public or private comments, orally or in written form (including, without
limitation by e-mail or other electronic transmission), whether or not true,
that would “disparage” the Company, or any of its officers, directors, managers,
or significant stockholders and (ii) the Company agrees not to issue any public
statement that would “disparage” the Executive, and shall advise its officers
and directors not to make any such statement on the Company’s behalf.
“Disparaging” statements are those which impugn the character, capabilities,
reputation or integrity of the aforesaid individuals or entity or which accuse
the aforesaid individuals or entity of acting in violation of any law or
governmental regulation or of condoning any such action, or otherwise acting in
an unprofessional, dishonest, disreputable, improper, incompetent or negligent
manner, but shall not include truthful statements required by due legal process.
Notwithstanding the foregoing, nothing in this Agreement shall preclude the
parties hereto or their successors from making truthful statements in the proper
performance of their jobs or that are required by applicable law, regulation or
legal process, and the parties shall not violate this provision in making
truthful statements in response to disparaging statements made by the other
party.

(c) In the event that Executive materially breaches any provisions of Section 5
or this Section 6, then, in addition to any other rights that the Company may
have, the Company shall be entitled to seek injunctive relief to enforce the
restrictions contained in such Sections, which injunctive relief shall be in
addition to any other rights or remedies available to the Company under the law
or in equity.

(d) The right and remedy enumerated in Section 6(c) shall be independent of and
shall be in addition to and not in lieu of any other rights and remedies
available to the Company at law or in equity. If any of the covenants contained
in this Section 6, or any part of any of them, is hereafter construed or
adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants or rights or remedies which shall be
given full effect without regard to the invalid portions. If any of the
covenants contained in this Section 6 are held to be invalid or unenforceable
because of the duration of such provision or the area covered thereby, the
parties agree that the court making such determination shall have the power to
reduce the duration and/or area of such provision and in its reduced form such
provision shall then be enforceable. No such holding of invalidity or
unenforceability in one jurisdiction shall bar or in any way affect the
Company’s right to the relief provided in this Section 6 or otherwise in the
courts of any other state or jurisdiction within the geographical scope of such
covenants as to breaches of such covenants in such other respective states or
jurisdictions, such covenants being, for this purpose, severable into diverse
and independent covenants.

(e) In the event that an actual proceeding is brought in equity to enforce the
provisions of Section 5 or this Section 6, Executive shall not urge as a defense
that there is an adequate remedy at law nor shall the Company be prevented from
seeking any other remedies which may be available. Executive agrees that he
shall not raise in any proceeding brought to enforce the provisions of Section 5
or this Section 6 that the covenants contained in such Sections limit his
ability to earn a living.

(f) The provisions of this Section 6 shall survive any termination of this
Agreement.

 

7



--------------------------------------------------------------------------------

7. Representations and Warranties by Executive. Executive hereby represents and
warrants to the Company as follows:

(a) Neither the execution or delivery of this Agreement nor the performance by
Executive of his duties and other obligations hereunder violate or will violate
any statute or law or conflict with or constitute a default or breach of any
covenant or obligation, including without limitation any non-competition
restrictions, under any prior employment agreement, contract, or other
instrument to which Executive is a party or by which he is bound (whether
immediately, upon the giving of notice or lapse of time or both).

(b) Executive has the full right, power and legal capacity to enter and deliver
this Agreement and to perform his duties and other obligations hereunder. This
Agreement constitutes the legal, valid and binding obligation of Executive
enforceable against him in accordance with its terms. No approvals or consents
of any persons or entities are required for Executive to execute and deliver
this Agreement or perform his duties and other obligations hereunder.

(c) Executive represents and warrants to the Company that he has not brought and
shall not bring with him to the Company, or use in the performance of his
responsibilities for the Company, any materials or documents of a former
employer which are not generally available to the public or which did not belong
to Executive prior to his employment with the Company, unless Executive has
obtained written authorization from the former employer or other owner for their
possession and use and provided the Company with a copy thereof.

8. Termination. Executive’s employment with the Company shall be at-will, and
either party may terminate the employment at any time for any reason or no
reason at all; provided, however, that under certain circumstances, the
Executive may be entitled to receive payments and other benefits from the
Company following termination as described in Section 9. Notwithstanding the
foregoing, should the Executive voluntarily terminate this Agreement, Executive
shall provide the Company with no less than 30 days’ prior written notice, which
notice period may be waived or shortened by the Company.

9. Severance.

(a) In the event that Executive’s employment is terminated by the Company
without Cause, or by Executive for Good Reason (each as hereinafter defined),
then:

(i) the Company shall pay Executive’s accrued but unpaid Base Salary through the
date of termination, at the rate in effect at the time of termination, accrued
but unused vacation, and reimburse Executive for any unreimbursed business
expenses incurred prior to the date of termination;

 

8



--------------------------------------------------------------------------------

(ii) the Company shall continue to pay Executive’s Base Salary at the rate in
effect at the time of termination (without regard to any reduction in Base
Salary that served as the basis for a resignation for Good Reason) for a period
of 12 months following the date of termination in accordance with the Company’s
ordinary payroll practice;

(iii) to the extent permitted by applicable healthcare laws and provided that
the Executive makes a timely election to continue coverage, the Company shall
pay directly to the insurance provider the premium for COBRA continuation
coverage for the Executive and the Executive’s dependents, less the amount
payable by an active employee for such coverage, for a period of 12 months or
until he obtains new employment, whichever comes first (the benefits described
in this Section 9(a) shall be referred to as the “Continued Benefits”).
Notwithstanding the foregoing, in the event that applicable healthcare laws do
not permit continuation of coverage, then the Company shall reimburse Executive
for the costs of obtaining coverage in an amount not to exceed the coverage
amounts paid or payable by Executive immediately prior to the date of
termination; and

(iv) the vesting applicable to all Equity Awards granted during the Term shall
cease immediately and the Executive shall have a period of 90 days to exercise
any and all vested Equity Awards, after which time all Equity Awards shall
expire; provided, however, that no such Equity Award shall be exercisable after
the expiration of its maximum term pursuant to the terms thereof.

(b) In the event that Executive’s employment is terminated by the Company for
Cause, or by Executive other than for Good Reason, then:

(i) the Company shall pay Executive’s accrued but unpaid Base Salary through the
date of termination, at the rate in effect at the time of termination, accrued
but unused vacation, and reimburse Executive for any unreimbursed business
expenses incurred prior to the date of termination;

(ii) Executive shall not be entitled to receive any payments or Continued
Benefits described in this Section 9; and

(iii) the vesting applicable to all Equity Awards shall cease immediately and
the Executive shall have a period of 90 days to exercise any and all vested
Equity Awards, after which time all Equity Awards shall expire; provided,
however, that no such Equity Award shall be exercisable after the expiration of
its maximum term pursuant to the terms thereof.

(c) If a Change in Control occurs during the Term of Executive’s employment with
the Company and the successor corporation (or a parent or subsidiary of the
successor corporation) (1) does not offer Executive employment on terms
comparable to Executive’s then existing terms of employment with the Company and
in connection therewith, Executive terminates employment; or (2) Executive’s
employment is terminated by such successor corporation without Cause or by
Executive for Good Reason, within one-year after the Change in Control, then:

(i) the Company shall pay Executive’s accrued but unpaid Base Salary through the
date of termination, at the rate in effect at the time of termination, accrued
but unused vacation, and reimburse Executive for any unreimbursed business
expenses incurred prior to the date of termination;

 

9



--------------------------------------------------------------------------------

(ii) the Company shall continue to pay Executive’s Base Salary at the rate in
effect at the time of termination (without regard to any reduction in Base
Salary that served as the basis for a resignation for Good Reason) for a period
of 12 months following the date of termination in accordance with the Company’s
ordinary payroll practice;

(iii) the Company shall pay Executive a Performance Bonus in an amount equal to
the greater of (1) the target bonus for the applicable calendar year; and
(2) the average of the Performance Bonus received by Executive for the two years
immediately preceding termination;

(iv) the Company shall provide the Continued Benefits to Executive for a period
of 12 months following the date of termination or until he obtains new
employment, whichever comes first; and

(v) all unvested Equity Awards shall immediately vest in full and remain
exercisable, if applicable, for a period of 90 calendar days following the date
of such termination; provided, however, that no such option shall be exercisable
after the expiration of its maximum term pursuant to the terms thereof. In order
to give effect to the foregoing provision, notwithstanding anything to the
contrary set forth in any agreement governing an Equity Award regarding
immediate forfeiture of unvested shares upon termination of service or the
duration of post-termination of service exercise periods, following any
termination of the Executive’s employment, none of Executive’s equity incentive
awards shall terminate with respect to any vested or unvested portion subject to
such Equity Award before 90 days following such termination.

(d) This Section 9 sets forth the only obligations of the Company with respect
to the termination of Executive’s employment with the Company, and Executive
acknowledges that, upon the termination of his employment, he shall not be
entitled to any payments or benefits which are not explicitly provided in this
Section 9. Further, notwithstanding anything to the contrary contained herein,
the Company shall have no obligation to pay, and Executive shall have no right
to receive, any compensation, benefits or other consideration provided for in
this Section 9 (other than any accrued but unpaid Base Salary through the date
of termination and any reimbursement of unreimbursed expenses incurred prior to
the date of termination) (the “Payments”) unless Executive executes an agreement
in a form satisfactory to the Company (the “Release Agreement”) releasing the
Company from any and all liability in connection with the Executive’s employment
or the termination thereof that becomes effective no later than 60 days
following Executive’s termination (the “Release Deadline”). Except as required
by Section 11(a), the Payments will commence on the first payroll period
following the Release Agreement becoming effective; provided, that (i) if the
Payments (or any portion thereof) constitute “deferred compensation” within the
meaning of Section 409A (as defined in Section 11(a)) and (ii) the period
commencing on the date of termination and ending on the Release Deadline spans
two calendar years, then the Payments (or such portion thereof that constitute
“deferred compensation”) will commence on the later of the Release Agreement
becoming effective and the first payroll date of the Company in the second
calendar year. Any portion of the Payments that is delayed due to the
application of the preceding sentence shall be made on the date that the
Payments commence.

 

10



--------------------------------------------------------------------------------

(e) Effective as of the date of any termination of the Executive’s employment,
unless otherwise agreed to by Executive and the Board, upon termination of
Executive’s employment hereunder for any reason, Executive shall be deemed to
have resigned from all offices held at the Company or any subsidiary or other
affiliate of the Company at the date of such termination, including without
limitation the position of President and COO.

(f) The Company shall withhold all applicable federal, state and local taxes and
social security and such other amounts as may be required by law from all
amounts payable to the Executive under this Section 9.

(g) The provisions of this Section 9 shall survive any termination of this
Agreement.

(h) For purposes of this Agreement, “Cause” shall include any of the following:

(i) Executive’s willful failure to perform the material duties or obligations
hereunder, or willful misconduct by Executive in respect of such duties or
obligations, including, without limitation, willful failure, disregard or
refusal by Executive to abide by specific, objective and lawful directions
received by him in writing constituting an action of the Board, which willful
failure, disregard or refusal is not cured by Executive within 30 days following
written notice from the Company.

(ii) any willful, intentional or grossly negligent act by Executive having the
reasonably foreseeable effect of actually and substantially injuring, whether
financial or otherwise, the business or reputation of the Company;

(iii) Executive’s indictment of, or plea of nolo contender to, any felony;

(iv) Executive being convicted of a misdemeanor involving moral turpitude that
causes, or could reasonably be expected to cause, substantial harm to business
or reputation of the Company;

(v) the determination by the Company, after a reasonable and good-faith
investigation by the Company following a written allegation by another employee
of the Company, that Executive engaged in some form of harassment prohibited by
law (including, without limitation, age, sex or race discrimination); provided,
however, that Cause shall not exist under this clause (v) unless the Company
gives written notice to Executive where such notice describes with particularity
the alleged act(s) at issue and has given Executive an opportunity to be heard
at a meeting of the Board with or without counsel, and the Board provides
Executive with a summary of its findings;

(vi) any conduct on the part of the Executive that constitutes a breach of his
fiduciary duties to the Company;

 

11



--------------------------------------------------------------------------------

(vii) any misappropriation or embezzlement of the property of the Company or its
affiliates (whether or not a misdemeanor or felony) by Executive; or

(viii) a material breach by the Executive of this Agreement.

(i) For purposes of this Agreement, “Good Reason” shall mean:

(i) any material diminution by the Company of Executive’s title, duties,
reporting or Base Salary, other than as a proportional reduction, consistent
with the reductions in the salaries of all other executive officers of the
Company at the level of Vice President and above as part of an overall reduction
in salaries of executive officers of the Company, which proportional reduction
shall remain in effect only for such time as all such other executive officer
salaries remain so reduced; or

(ii) a material breach by the Company of Section 4 of this Agreement.

Notwithstanding the foregoing, should the Executive wish to terminate this
Agreement for Good Reason, he must provide the Company with written notice of
such Good Reason within 30 days of the occurrence of such event and reasonably
cooperate with the Company in remedying the condition causing Good Reason for a
period of not more than 60 days (the “Cure Period”). If, following the Cure
Period, the condition causing Good Reason remains uncured, a termination of
employment by the Executive for Good Reason shall be effective on the day
following the expiration of such cure period.

(j) For purposes of this Agreement, “Change in Control” shall have the meaning
set forth in the Plan.

10. Certain Tax Provisions.

(a) Section 409A. Notwithstanding anything to the contrary set forth herein, any
payments and benefits provided under this Agreement that constitute “deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations and other guidance thereunder
and any state law of similar effect (collectively, “Section 409A”) and that are
payable in connection with Executive’s termination of employment shall not
commence unless and until Executive has also incurred a “separation from
service” within the meaning of Section 409A, unless the Company reasonably
determines that such amounts may be provided to Executive without causing
Executive to incur the additional 20% tax under Section 409A. If Executive is,
upon a separation from service, a “specified employee” within the meaning of
Section 409A, then, solely to the extent necessary to avoid the incurrence of
the adverse personal tax consequences under Section 409A, the payment of any
deferred compensation shall not commence until the earlier to occur of: (i) the
date that is six months and one day after Executive’s separation from service,
or (ii) the date of Executive’s death. Any payments that are delayed due to the
application of the preceding sentence shall be made on the date that payments
commence. For purposes of Section 409A, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.

 

12



--------------------------------------------------------------------------------

(b) Section 280G.

(i) Until the date that is 48 months from the date of this Agreement,
notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the payments or benefits
provided or to be provided by the Company or its affiliates to the Executive or
for the Executive’s benefit pursuant to the terms of this Agreement or otherwise
(“Covered Payments”) constitute parachute payments (“Parachute Payments”) within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”) and will be subject to the excise tax imposed under Section 4999 of
the Code (or any successor provision thereto) or any interest or penalties with
respect to such excise tax (collectively, the “Excise Tax”), then the Company
shall pay to the Executive, no later than the time the Excise Tax is required to
be paid by the Executive or withheld by the Company, an additional amount (the
“Gross-up Payment”) equal to the sum of the Excise Tax payable by the Executive,
plus the amount necessary to put the Executive in the same after-tax position
(taking into account any and all applicable federal, state, local and foreign
income, employment and excise taxes (including the Excise Tax and any income and
employment taxes imposed on the Gross-up Payment)) that he would have been in if
the Executive had not incurred any tax liability under Section 4999 of the Code.

(ii) In light of the uncertainty in applying Section 4999 of the Code, if it is
subsequently determined that the Gross-up Payment is not sufficient to put the
Executive in the same after-tax position (taking into account any and all
applicable federal, state, local and foreign income, employment and excise taxes
(including the Excise Tax and such taxes imposed on the Gross-up Payment)) that
he would have been in if the Executive had not incurred the Excise Tax, then the
Company shall promptly pay to or for the benefit of the Executive such
additional amounts necessary to put the Executive in the same after-tax position
that he would have been in if the Excise Tax had not been imposed. In the event
that a written ruling of the Internal Revenue Service (IRS) is obtained by or on
behalf of the Company or the Executive, which provides that the Executive is not
required to pay, or is entitled to a refund with respect to, all or a portion of
the Excise Tax, then the Executive shall reimburse the Company in an amount
equal to the Gross-up Payment, less any amounts which remain payable by or are
not refunded to the Executive, within 15 days of the date of the IRS
determination or the date the Executive receives the refund, as applicable. The
Executive and the Company shall reasonably cooperate with each other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for the Excise Tax.

(iii) Following the date that is 24 months from the date of this Agreement, any
Parachute Payments to be made to Executive hereunder shall be payable either
(1) in full or (2) as to such lesser amount which would result in no portion of
such Payments being subject to excise tax under Section 4999 of the Code;
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in Executive’s receipt on an after-tax basis, of the greatest amount of economic
benefits under this Agreement, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. If a reduction in
Parachute Payments is necessary so that no portion of the Parachute Payments is
subject to the Excise Tax, reduction shall occur in the manner that results in
the greatest economic benefit to Executive. If more than one method of reduction
will result in the same economic benefit, the items so

 

13



--------------------------------------------------------------------------------

reduced will be reduced pro rata. If this Section 10(b)11(a)(iii) is applied to
reduce an amount payable to Executive, and the IRS successfully asserts that,
despite the reduction, Executive has nonetheless received payments that are in
excess of the maximum amount that could have been paid to him without being
subjected to any Excise Tax, then, unless it would be unlawful for the Company
to make such a loan or similar extension of credit to Executive, Executive may
repay such excess amount to the Company though such amount constitutes a loan to
Executive made at the date of payment of such excess amount, bearing interest at
120% of the applicable federal rate (as determined under section 1274(d) of the
Code in respect of such loan).

(iv) The independent registered public accounting firm engaged by the Company
for general audit purposes as of the day prior to the date of the event
triggering a Payment (the “Triggering Event”) shall make all determinations
required to be made under this Section 10. The Company shall bear all expenses
with respect to the determinations by such independent registered public
accounting firm required to be made hereunder.

(v) The independent registered public accounting firm engaged to make the
determinations hereunder shall provide its calculations, together with detailed
supporting documentation, to the Company and Executive within 30 calendar days
after the Triggering Date (if requested at that time by the Company or
Executive) or such other time as requested by the Company or Executive. If the
independent registered public accounting firm determines that no Excise Tax is
payable with respect to a Payment, either before or after the application of the
Reduced Amount, it shall furnish the Company and Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to such Payment. Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and
Executive.

11. Miscellaneous.

(a) This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New Jersey, without giving effect to
its principles of conflicts of laws.

(b) Executive will be subject to such indemnification as is provided under the
Company’s Bylaws.

(c) Any dispute arising out of, or relating to, this Agreement or the breach
thereof (other than Sections 5 or 6 hereof), or regarding the interpretation
thereof, shall be exclusively decided by binding arbitration conducted in New
Jersey in accordance with the rules of the American Arbitration Association (the
“AAA”) then in effect before a single arbitrator appointed in accordance with
such rules. Judgment upon any award rendered therein may be entered and
enforcement obtained thereon in any court having jurisdiction. The arbitrator
shall have authority to grant any form of appropriate relief, whether legal or
equitable in nature, including specific performance. Each of the parties agrees
that service of process in such arbitration proceedings shall be satisfactorily
made upon it if sent by registered mail addressed to it at the address referred
to in clause (h) below. The costs of such arbitration shall be borne
proportionate to the finding of fault as determined by the arbitrator. Judgment
on the arbitration award may be entered by any court of competent jurisdiction.

 

14



--------------------------------------------------------------------------------

(d) This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, legal representatives, successors and
assigns.

(e) This Agreement and Executive’s rights and obligations hereunder, may not be
assigned by Executive. The Company may assign its rights, together with its
obligations, hereunder in connection with any sale, transfer or other
disposition of all or substantially all of its business or assets provided the
assignee entity which succeeds to the Company expressly assumes the Company’s
obligations hereunder and complies with the terms of this Agreement.

(f) This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the parties hereto.

(g) The failure of either party to insist upon the strict performance of any of
the terms, conditions and provisions of this Agreement shall not be construed as
a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

(h) All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five (5) days after
the date of deposit in the United States mails. Either party may designate
another address, for receipt of notices hereunder by giving notice to the other
party in accordance with this clause (h).

(i) This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.

(j) As used in this Agreement, “affiliate” of a specified Person shall mean and
include any Person controlling, controlled by or under common control with the
specified Person.

(k) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

 

15



--------------------------------------------------------------------------------

(l) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.

(m) Notwithstanding anything in this Agreement to the contrary, any payments
made to Executive herein shall be subject to any recoupment or clawback policy
adopted by the Company from time to time and to any requirement of applicable
law, regulation or listing standard that requires the Company to recoup or
clawback any compensation so paid.

[Signature page follows.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

AERIE PHARMACEUTICALS, INC. By:  

/s/ VICENTE ANIDO, JR., PHD

  Name:   Vicente Anido, Jr., Ph.D.   Title:   Chief Executive Officer EXECUTIVE
By:  

/s/ Thomas A. Mitro

  Name:   Thomas A. Mitro   Date:   December 18, 2013

 

17



--------------------------------------------------------------------------------

SCHEDULE A

 

18